Citation Nr: 1236522	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  04-34 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of a left tibia fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel 

INTRODUCTION

The Veteran had active service from February 1983 to February 1986 and from July 1987 to March 1994.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In August 2009, the Board denied the Veteran's claim of entitlement to service connection for a low back disability, to include as secondary to service-connected left tibia fracture residuals.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court vacated the August 2009 Board decision and remanded the Veteran's claim for action consistent with the directives of the joint motion for remand (JMR).  Specifically, the JMR explained that insufficient discussion had been given to a perceived conflict of findings contained in VA examination reports dated May 2004 and February 2009.  The JMR further indicated that the seeming discrepancy between the two examination reports should be explained.  Thereafter, the Board remanded the Veteran's claim for further proceedings consistent with the Court's decision.  For reasons discussed in greater detail below, the Board finds substantial compliance with its remand orders.


FINDINGS OF FACT

1.  Although the Veteran was treated for back strain or pain in service, his current low back disability is not related to any event, injury, or disease in service, and arthritis was not manifest to any degree within one year after discharge from service. 

2.  A low back disability is not etiologically related to a service-connected disability, nor has it been aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A low back disability is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In June 2002, prior to the initial decision on the claim by the RO, the Veteran was advised of what information and evidence was required to substantiate the service connection claim on appeal on a direct and presumptive basis, and of the Veteran's and VA's respective duties for obtaining evidence.  In the March 2003 rating decision on appeal, the Veteran was notified that his service connection claim for a low back disability was denied because there was no evidence of record linking the current low back disability to his periods of active service.  See also, July 2004 statement of the case.  The Veteran received additional notice in June 2008 of the information and evidence required to substantiate the service connection claim on appeal, to include as secondary to a service-connected disability.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  The Veteran's claim was readjudicated following this notice by way of a supplemental statement of the case dated June 2012.

Based on the foregoing, the Board finds that a reasonable person could be expected to understand what information and evidence was required to substantiate a claim of entitlement to service connection for a low back disability, to include as secondary to a service-connected disability.  The information provided allowed the Veteran to effectively participate in the appeal process.  The Veteran was also afforded the opportunity to testify before the Board in support of his claim and did so in January 2008.  The Veteran was later notified that the Veterans Law Judge who conducted the January 2008 hearing was no longer employed at the Board.  See February 2011 letter.  The Veteran was afforded the opportunity to appear for another hearing.  He was also advised that if he did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and proceed accordingly.  As the Veteran did not respond to this letter, the Board will proceed as stated.  The Veteran also had representation throughout the duration of the appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.").  In sum, the Board finds that any deficiency in the notice to the appellant or the timing of the notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran's claim was previously before the Board in April 2007 and remanded to afford the Veteran the opportunity to testify at a Travel Board hearing.  The claim was again before the Board in April 2008 and remanded at that time for additional evidentiary development, to include providing the Veteran with proper notice and obtaining a VA examination.  The Court's June 2010 JMR subsequently explained that insufficient discussion had been given to a perceived conflict of findings contained in the May 2004 and February 2009 VA examination reports.  The JMR further indicated that the seeming discrepancy between the two examination reports should be explained.  

Pursuant to the JMR, the Board remanded the claim in August 2011 for further proceedings consistent with the Court's decision.  In this regard, the RO was directed to contact the Veteran to obtain any outstanding records pertinent to the current claim not already of record, to obtain outstanding VA treatment records, including a complete copy of the February 2009 VA examination report, and to obtain an addendum from the VA examiner who conducted the May 2004 and February 2009 examinations.  

As noted above, a reasonable person could be expected to understand what information and evidence was required to substantiate a claim of entitlement to service connection for a low back disability, to include as secondary to a service-connected disability, based on the notice provided, and outstanding VA treatment records were obtained and associated with the claims file.  The Veteran also submitted additional private treatment records in support of the current claim.  A complete copy of the February 2009 VA examination report was obtained and this examination report, coupled with May 2004 VA examination report and the August 2011 addendum from the examiner, sufficiently explained the discrepancy highlighted in the JMR.   

The Board also acknowledges that the August 2011 remand order requested that the VA examiner provide an addendum on the issues of direct and secondary service connection.  However, after obtaining a complete copy of the February 2009 VA examination report, it, along with May 2004 VA examination report and the August 2011 addendum, sufficiently addressed these issues.  Therefore, the Board finds substantial compliance with its remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 
     
The Board also finds that all of the relevant facts have been properly developed, and all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and available post-service treatment records have been obtained.  Private treatment records were obtained and included in the claims file.  The Veteran's representative also waived RO consideration of outstanding VA treatment records associated with the claims file since the issuance of the most recent supplemental statement of the case in June 2012.  See September 2012 statement.  The Veteran was afforded VA examinations in conjunction with the current claim.  The examination reports and the subsequent addenda evaluated the Veteran's low back disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty-to-assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

Establishing Service Connection
  
The Veteran contends that his currently diagnosed low back disability is related to his periods of active service and/or secondary to service-connected left tibia fracture residuals.  In particular, the Veteran alleges that the left tibia fracture residuals caused an altered gait which resulted in his currently diagnosed low back disability.    
 
Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 3.303(d) (2011).  Service connection for certain disabilities, including arthritis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis can also be granted where a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).     

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Factual Background and Analysis

Service treatment records associated with the claims file showed that the Veteran was afforded a clinical evaluation and physical examination in December 1982 prior to entering service.  The clinical evaluation was essentially normal and no back abnormalities were found.  

The Veteran reported to sick call in August 1983 with subjective complaints of back pain for the past three days.  The diagnosis was low back pain.  He returned to sick call in January 1984 with subjective complaints of low back pain for the past two months.  X-rays of the lumbar spine showed evidence of mild left convex scoliosis.  The impression was mild low back pain.  The Veteran returned to sick call later that same month and reported continued low back pain for approximately one week.  The diagnosis was back strain and the Veteran was advised to avoid sports activities for five days.  The Veteran was subsequently involved in a motorcycle accident in February 1984 and sustained a fractured right scaphoid and left tibia, among other injuries.  Hospitalization reports from this episode of care were negative for any back abnormalities.  In February 1985, the Veteran sustained injury in a slip-and-fall accident.  He reported subjective complaints of neck and low back pain.  X-rays of the Veteran's spine were negative (except for scoliosis convex to the left) and the diagnosis was cervical strain.

The Veteran was afforded a VA examination in May 1986.  The examination report contains an illegible reference to the Veteran's back.  Notably, however, the examiner described the Veteran's gait as normal and no back abnormality was diagnosed.  

The Veteran was afforded a clinical evaluation and physical examination in April 1987, prior to beginning his second period of active service.  No back abnormalities were found.  He returned to sick call in May 1989 with subjective complaints of back pain.  X-rays were interpreted to show evidence of rotational dorsal lumbar scoliosis.  Later that same month, the Veteran returned to sick call with subjective complaints of back pain for the past day after playing basketball.  The diagnosis was low back pain.  In January 1993, the Veteran reported subjective complaints of recurrent low back pain caused by bending and stooping.  The Veteran returned to sick call in November 1993 with subjective complaints of lumbar spine pain for "several" years.  X-rays of the lumbar spine were normal.  The Veteran was also afforded a clinical evaluation and physical examination in January 1994 prior to discharge from service.  No back abnormalities were found.  The Veteran sought additional care at sick call in February 1994 following subjective complaints of back pain and lumbosacral tightening after a motor vehicle accident approximately one month prior to this episode of care.  The diagnosis was chronic low back pain.  

The first pertinent post-service evidence of record is dated February 2003, nearly ten years after discharge from service.  The Veteran was afforded a VA spine examination at that time and stated that he had low back pain since 1983.  The Veteran attributed these symptoms in part to carrying heavy projectors in service.  He also essentially reported a continuity of symptoms since discharge from service, but an x-ray of the lumbar spine was normal.  The diagnosis was low back syndrome.

The Veteran was afforded another VA examination in May 2004.  He reported subjective complaints of right iliac crest discomfort, difficulty walking due to residuals of a left tibia fracture, and back ache due to altered gait.  The examiner noted on physical examination that the Veteran's left leg revealed 30 degrees of internal rotation of the distal part of the tibia, which required the Veteran to walk with his hip rolled out so as to keep his toes from scuffing his right foot.  

The Veteran presented to a VA medical facility in November 2004 and reported worsening back pain.  His symptoms were exacerbated by bending over or standing for long periods of time.  The diagnosis was back pain, appears to be muscular.  In a June 2005 follow-up appointment, the Veteran indicated that he had a painful bone spur on his spine.  The Veteran continued to report subjective complaints of low back pain in July 2005.  Magnetic resonance imaging of the Veteran's spine taken in January 2006 was negative.  The diagnosis was low back pain.       

The Veteran testified before the Board in January 2008 and expressed the opinion that his low back problems were secondary to his service-connected left tibia fracture residuals.  Specifically, the Veteran stated that he walked with an altered gait following an in-service injury.  The Veteran also reported a continuity of back problems since service, to include pain and decreased range of motion, but denied having a currently diagnosed back disability or receiving treatment for such. 

Private physical therapy treatment records dated June 2008 revealed that the Veteran sought care for lumbar pain.  The Veteran reported having low back pain and an altered gait since service following a left tibia fracture.  The therapist noted that the Veteran had significant vertebral hypermobility and increased paraspinal muscle tone in the lumbar spine, as well as muscle tightness in the bilateral lower extremities.  The therapist recommended using bilateral foot orthotics and a stretching program.  That same month, the therapist submitted a statement in support of the Veteran's claim.  In particular, the therapist expressed the opinion that the Veteran's current lumbar pain was secondary to his history of a left tibial fracture.  The fracture, in the therapist's opinion, resulted in compensations in his gait and other activities which may result in abnormal forces that affect the lumbar spine and paraspinal musculature.  The goal of the Veteran's physical therapy program was to reduce gait abnormalities, strengthen the lumbar paraspinals, and minimize functional limitations.   

The Veteran was afforded another VA examination in February 2009.  His past medical history was significant for a left tibia fracture in 1984 as well as multiple back strains.  A physical examination of the Veteran's lumbar spine was unremarkable and his gait was noted to be normal.  The examiner noted evidence of less than five degrees of internal rotation of the left tibia.  X-rays of the lumbar spine were interpreted to show very mild degenerative disease as well as mild levoscoliosis.  The diagnosis was age-appropriate degenerative joint disease of the lumbar spine and obesity, among other conditions.  It was further noted that the Veteran worked in the past in "contracting" and that he left this profession to become a bellman.  The Veteran worked as a bellman on a full-time basis for the past five to ten years.

According to the examiner, the Veteran's currently diagnosed low back disability was not caused by or the result of the in-service motorcycle accident or the service-connected left tibia fracture residuals.  In this regard, the examiner indicated that the tibia fracture was not "overiding [sic] so no shortening occurred."  The unusual bowing appearance of the Veteran's tibia was the result of an optical illusion given the absence of the "med gastroc head."  The examiner noted that since the Veteran's tibia was both straight and of normal length, there was no need for an abnormal gait.  The examiner also noted that there was no back injury reported or found following the motorcycle accident.  The examiner further pointed out that the Veteran's obesity and work as a bellman was "more likely" to aggravate his low back (than the service-connected left tibia fracture residuals).  Even taking these factors into account, the examiner concluded that the Veteran's degenerative changes were normal based on his age.

In an August 2011 addendum, the examiner acknowledged the discrepancy in degrees of internal rotation of the distal part of the tibia as shown in the May 2004 and February 2009 VA examination reports.  However, the examiner indicated that this discrepancy was not important because the Veteran had no secondary effects to the lumbar spine.  The examiner also noted that there was no mention of a back abnormality at the time of the in-service motorcycle accident (which, in the examiner's opinion, would eliminate the in-service motorcycle accident as a primary cause of the current low back disability).  While there was a reference to the Veteran's back contained in a VA examination two years later, the absence of any objective changes in the lumbar spine (beyond those expected by age and as a result of the Veteran's job as a bellman) was the "major reason" that the Veteran's lower extremity fracture had "no bearing on the spine."  Moreover, the Veteran's lumbar spine x-rays in 2003 were normal and in the examiner's opinion, this lapse of time (i.e., approximately 18 years post-accident) was certainly enough time "for something to show."  Instead, the examiner noted that it was only after the Veteran got heavier and older that his x-rays revealed evidence of "anything" in 2009.  Even then, the examiner expressed the opinion that the Veteran's x-rays, which reflected only very mild changes in the joints and no changes in the discs, were better than the majority of individuals in his age group, including those who had no history of a motorcycle accident, obesity, or "lifting job."      

The preponderance of the evidence is against a finding of service connection for a low back disability in this case.  While the Veteran was treated in service for a single episode of back strain and/or multiple complaints of back pain, service treatment records, including the separation examination report, were negative for a diagnosis of or treatment for a low back disability.  There is also no evidence of arthritis within one year after discharge from service.  Instead, the first pertinent post-service evidence of a back disability is dated February 2009, several decades after discharge from service.  The lapse of several decades between discharge from active service and onset of the Veteran's back disability is evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Furthermore, although there is evidence of a currently diagnosed back disability, there is no evidence of record, other than the Veteran's own statements, linking this disability to his period of active service or any incident therein, to include the service-connected left tibia fracture residuals.  The Board acknowledges that the Veteran's physical therapist submitted a statement in support his claim dated June 2008 in which the Veteran's lumbar pain was attributed to his service-connected left tibia fracture residuals.  However, pain is not a disability for which VA compensation can be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (noting that there must be a diagnosis of an underlying disability to establish a claim for service connection).  Further, to the extent that the Veteran had an altered gait, the therapist stated that this condition "may" result in abnormal forces that affect the lumbar spine and paraspinal musculature.  But, a general and inconclusive statement about the possibility of a link, such as "may have" is not sufficient to establish a relationship between the current disability and military service.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" be related to military service, is too speculative to establish such relationship to military service); see also, Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

The Board instead finds the VA examination reports of record to be more probative than the June 2008 physical therapist opinion on the issue of service connection for a low back disability.  In this regard, a VA examiner essentially indicated, over the course of two VA examinations in May 2004 and February 2009 (as well as in the August 2011 addendum), that the Veteran's current low back disability was not caused by or the result of his period of active service or any incident therein, to include the in-service motorcycle accident.  The examiner also essentially expressed the opinion that the current low back disability was not caused by, the result of, or aggravated by the service-connected left tibia fracture residuals.  

In reaching these conclusions, the examiner noted that there was no back injury reported or found following the motorcycle accident, that the first evidence of a currently diagnosed back disability was many years after discharge from service, and that the Veteran's degenerative changes were very mild (with no changes in the discs) and better than the majority of individuals in his age group, including those who had no history of a motorcycle accident, obesity, or "lifting job."  The examiner also noted that any appearance of bowing or internal rotation was an illusion based on the absence of the "med gastroc head," that there was no need for an altered gait since the Veteran's tibia was of normal length and strength, and that, in short, the Veteran's lower extremity fracture had "no bearing on the spine," particularly where, as here, there was an absence of any objective changes in the lumbar spine beyond those expected by age and as a result of the Veteran's job as a bellman.  Further, the examiner observed that the Veteran's obesity and work as a bellman for many years (rather than the service-connected left tibia fracture residuals) was "more likely" to aggravate his low back.  Even taking these factors into account, the examiner also concluded that the Veteran's degenerative changes were normal based on his age.  

The Board finds these opinions to be highly probative on the issue of service connection in this case because the examiner relied on professional training and specialized expertise, as well as a review of the claims file (including the June 2008 physical therapist opinion), and an interview with and examination of the Veteran.  Moreover, the competent, credible, and probative evidence does not otherwise show that the currently diagnosed low back disability originated in service or was the result of an injury or disease that was incurred in service, or secondary to a service-connected disability.

The Board is aware that the Veteran has expressed the opinion that his currently diagnosed low back disability is related to service or to the service-connected left tibia fracture residuals.  The Veteran is capable of observing symptoms related to his back disability, if any, and the Board ultimately finds the Veteran's statements in this regard to be competent.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  However, the Veteran's statements are not competent evidence sufficient to establish the cause of such disability, and the relationship to service, if any.  In some cases, lay evidence may be competent and probative evidence of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1315 (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology).  However, medical causation in this case involves questions beyond the range of common experience and common knowledge and requires the special knowledge and experience of a trained physician.  The cause of a back disorder cannot be made by the Veteran as a lay person based on mere personal observation, i.e., perceived by visual observation or by any other of the senses.  A back disorder, to include degenerative joint disease, is not a simple disorder that the Veteran is competent to identify.  Therefore, the Veteran's assertions are not competent evidence to establish the cause of his current back disorder.  See also, 38 C.F.R. § 3.159(a)(1) (2011) (noting that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

The Board acknowledges that the Veteran reported subjective complaints of back pain on more than one occasion during service and that this condition was so diagnosed.  Back strain was also diagnosed on one occasion.  However, the Veteran's service treatment records, and in particular, the separation examination report, are otherwise negative for a diagnosis of a back disability.  38 C.F.R. § 3.303(b) (continuity of symptomatology is required only where the condition is noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned).  Thus, evidence showing a continuity of symptomatology is contemplated by VA regulations as supporting a claim for service connection for a condition only in a situation where a condition was noted in service but was not determined to be chronic or where there is a question about its chronicity.  

In this case, complaints or findings of a back disability, aside from a single episode of strain, were not noted in the Veteran's service treatment records or during the one-year presumptive period following discharge from service.  The Board considers the evidence contained in these records, and in particular, the separation examination report which was negative for any back abnormalities, to be highly probative evidence as these records were generated contemporaneously to the period of time in question and were based on the Veteran's statements and a physical examination of the Veteran.  Additionally, the first evidence of a diagnosed back disability was not until many years after service.  Thus, statements as to the continuity of symptoms related to a low back disability after service cannot serve to establish service connection.  To the extent that the Veteran's statements could be interpreted to constitute a report of continuous back pain since discharge from service, pain is not a disability for which VA compensation can be awarded.  See Sanchez-Benitez, 13 Vet. App. at 285.  Moreover, the February 2009 VA medical examiner, by virtue of reviewing the claims file, took into account the Veteran's reports of continuous symptoms following service, but still did not find a relationship between a current back disability, the Veteran's military service, and/or a service-connected disability.  

As previously stated, entitlement to service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease.  In this case, there is competent medical evidence showing a current low back disability, but the preponderance of the probative and credible evidence is against finding that there is a link between this disability and the Veteran's period of active service or a service-connected disability.  Accordingly, service connection for a low back disability is not warranted under any theory of causation, to include as secondary to service-connected left tibia fracture residuals.

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability, to include as secondary to service-connected left tibia fracture residuals, the doctrine is not applicable in this case.


ORDER

Service connection for a low back disability, to include as secondary to service-connected residuals of a left tibia fracture, is denied.



____________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


